Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
 In Applicant’s Response to RCE dated 04/29/2022, Applicant amended Claims 1, 8, and 15, and argued against all rejections previously set forth in the Office Action dated 03/01/2022.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1, 4-8, 11-15, and 18-20 under 35 U.S.C. §103 previously set forth are withdrawn.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Aris Gregorian on 05/04/2022.
The application has been amended as follows:
In the claims:
1.	(Currently Amended) A method comprising:	accessing a message repository associated with a user account, the message repository comprising a plurality of message threads that include at least a first message thread associated with a sender and a plurality of participants, each of the sender and the plurality of participants associated with user identifiers, and the first message thread comprising a plurality of messages received from the sender and the plurality of participants;	generating a graphical user interface (GUI) that comprises an allocable region at a first position in the GUI, and a presentation of the plurality of message threads at a second position within the GUI, the presentation of the plurality of message threads including a display of the first message thread at location within the second position of the GUI;	receiving an input that drags the display of the first message thread from the second position of the GUI to the allocable region within the first position of the GUI, the allocable region including a second message thread;
	presenting a request to allocate the first message thread to the allocable region responsive to the input that drags the display of the first message thread to the allocable region, the request including an indication [[of]] that the second message thread is to be de-allocated from the allocable region;
	receiving a selection of the request to allocate the first message thread to the allocable region;
de-allocating the second message thread from the allocable region responsive to the selection of the request;	allocating the display of the first message thread associated with the sender to the allocable region at the first position in the GUI based on the input;	generating a graphical icon based on user profile data associated with the sender and the plurality of participants of the first message thread;	displaying the graphical icon associated with the display of the first message thread within the allocable region, based on the allocating the display of the first message thread to the allocable region;	determining that the sender associated with the first message thread requested to allocate the first message thread to the allocable region at a client device associated with the sender; and	presenting a notification that includes the user identifier of the sender within the allocable region in response to the determining that the sender associated with the first message thread requested to allocate the first message thread to the allocable region.

2.-3.	(Canceled)

4.	(Original) The method of claim 1, wherein the first message thread includes a sender, and the receiving the input that selects the first message thread via the GUI includes:	receiving an identification of the sender; and	allocating the first message thread associated with the sender to the allocable region at the first position in the GUI in response to the receiving the identification of the sender.

5.	(Original) The method of claim 1, wherein the first message thread includes a sender, and the method further comprises:	causing display of a notification at a client device of the sender in response to the allocating the first message thread associated with the sender to the allocable region, the notification including a display of an identifier associated with the user account.

6.	(Original) The method of claim 1, wherein the plurality of messages include the first message thread comprising a first set of messages from a first sender, and a second message comprising a second set of messages from a second sender, and the method further comprises:	receiving an identification of the second sender;	de-allocating the first message thread from the allocable region; and	allocating the second message thread associated with the second sender to the allocable region based on the identification of the second sender.

7.	(Original) The method of claim 1, wherein the first message thread comprises a set of messages from a sender, and the display of the first message thread includes an identifier of the sender.

8.	(Currently Amended) A system comprising:	a memory; and	at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising:	accessing a message repository associated with a user account, the message repository comprising a plurality of message threads that include at least a first message thread associated with a sender and a plurality of participants, each of the sender and the plurality of participants associated with user identifiers, and the first message thread comprising a plurality of messages received from the sender and the plurality of participants;	generating a graphical user interface (GUI) that comprises an allocable region at a first position in the GUI, and a presentation of the plurality of message threads at a second position within the GUI, the presentation of the plurality of message threads including a display of the first message thread at location within the second position of the GUI;	receiving an input that drags the display of the first message thread from the second position of the GUI to the allocable region within the first position of the GUI, the allocable region including a second message thread;
	presenting a request to allocate the first message thread to the allocable region responsive to the input that drags the display of the first message thread to the allocable region, the request including an indication [[of]] that the second message thread is to be de-allocated from the allocable region;
	receiving a selection of the request to allocate the first message thread to the allocable region;
de-allocating the second message thread from the allocable region responsive to the selection of the request;	allocating the display of the first message thread associated with the sender to the allocable region at the first position in the GUI based on the input;	generating a graphical icon based on user profile data associated with the sender and the plurality of participants of the first message thread;	displaying the graphical icon associated with the display of the first message thread within the allocable region, based on the allocating the display of the first message thread to the allocable region;	determining that the sender associated with the first message thread requested to allocate the first message thread to the allocable region at a client device associated with the sender; and	presenting a notification that includes the user identifier of the sender within the allocable region in response to the determining that the sender associated with the first message thread requested to allocate the first message thread to the allocable region.

9.-10.	(Canceled)

11.	(Original) The system of claim 8, wherein the first message thread includes a sender, and the receiving the input that selects the first message thread via the GUI includes:	receiving an identification of the sender; and	allocating the first message thread associated with the sender to the allocable region at the first position in the GUI in response to the receiving the identification of the sender.

12.	(Original) The system of claim 8, wherein the first message thread includes a sender, and the operations further comprise:	causing display of a notification at a client device of the sender in response to the allocating the first message thread associated with the sender to the allocable region, the notification including a display of an identifier associated with the user account.

13.	(Original) The system of claim 8, wherein the plurality of messages include the first message thread comprising a first set of messages from a first sender, and a second message comprising a second set of messages from a second sender, and the operations further comprise:	receiving an identification of the second sender;	de-allocating the first message thread from the allocable region; and	allocating the second message thread associated with the second sender to the allocable region based on the identification of the second sender.

14.	(Original) The system of claim 8, wherein the first message thread comprises a set of messages from a sender, and the display of the first message thread includes an identifier of the sender.

15.	(Currently Amended) A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:	accessing a message repository associated with a user account, the message repository comprising a plurality of message threads that include at least a first message thread associated with a sender and a plurality of participants, each of the sender and the plurality of participants associated with user identifiers, and the first message thread comprising a plurality of messages received from the sender and the plurality of participants;	generating a graphical user interface (GUI) that comprises an allocable region at a first position in the GUI, and a presentation of the plurality of message threads at a second position within the GUI, the presentation of the plurality of message threads including a display of the first message thread at location within the second position of the GUI;	receiving an input that drags the display of the first message thread from the second position of the GUI to the allocable region within the first position of the GUI, the allocable region including a second message thread;
	presenting a request to allocate the first message thread to the allocable region responsive to the input that drags the display of the first message thread to the allocable region, the request including an indication [[of]] that the second message thread is to be de-allocated from the allocable region;
	receiving a selection of the request to allocate the first message thread to the allocable region;
de-allocating the second message thread from the allocable region responsive to the selection of the request;	allocating the display of the first message thread associated with the sender to the allocable region at the first position in the GUI based on the input;	generating a graphical icon based on user profile data associated with the sender and the plurality of participants of the first message thread;	displaying the graphical icon associated with the display of the first message thread within the allocable region, based on the allocating the display of the first message thread to the allocable region;	determining that the sender associated with the first message thread requested to allocate the first message thread to the allocable region at a client device associated with the sender; and	presenting a notification that includes the user identifier of the sender within the allocable region in response to the determining that the sender associated with the first message thread requested to allocate the first message thread to the allocable region.

16.-17.	(Canceled)

18.	(Original) The non-transitory machine-readable storage medium of claim 15, wherein the first message thread includes a sender, and the receiving the input that selects the first message thread via the GUI includes:	receiving an identification of the sender; and	allocating the first message thread associated with the sender to the allocable region at the first position in the GUI in response to the receiving the identification of the sender.

19.	(Original) The non-transitory machine-readable storage medium of claim 15, wherein the first message thread includes a sender, and the operations further comprise:	causing display of a notification at a client device of the sender in response to the allocating the first message thread associated with the sender to the allocable region, the notification including a display of an identifier associated with the user account.

20.	(Original) The non-transitory machine-readable storage medium of claim 15, wherein the plurality of messages include the first message thread comprising a first set of messages from a first sender, and a second message comprising a second set of messages from a second sender, and the operations further comprise:	receiving an identification of the second sender;	de-allocating the first message thread from the allocable region; and	allocating the second message thread associated with the second sender to the allocable region based on the identification of the second sender.

Allowable Subject Matter

	Claims 1, 4-8, 11-15, and 18-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 04/29/2022, and further amended in the above Examiner’s Amendments, the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 8, and 15.
	Claims 4-7, 11-14, and 18-20:
	These claims incorporate the allowable subject matter of Claims 1, 8, and 15, and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177.